Appellate Case: 22-2043     Document: 010110749421         Date Filed: 10/05/2022      Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                            Tenth Circuit

                              FOR THE TENTH CIRCUIT                             October 5, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 22-2043
                                                  (D.C. Nos. 1:16-CV-00714-KWR-JHR &
  HERBERT ISAAC PERKINS,                                 1:07-CR-01010-KWR-1)
                                                                 (D. N.M.)
        Defendant - Appellant.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY *
                    _________________________________

 Before PHILLIPS, MORITZ, and EID, Circuit Judges.
                    _________________________________

        Herbert Isaac Perkins seeks a certificate of appealability (COA) to appeal from the

 district court’s dismissal of his successive 28 U.S.C. § 2255 motion. We deny a COA.

        I. Background

        A jury convicted Mr. Perkins of four counts for his role in a convenience-store

 robbery: one count of interference with commerce by threats or violence, in violation of

 18 U.S.C. § 1951 (also known as Hobbs Act robbery); two counts of discharging a

 firearm during and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c);

 and one count of being a felon in possession of ammunition, in violation of 18 U.S.C.



        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-2043     Document: 010110749421          Date Filed: 10/05/2022     Page: 2



 § 922(g)(1). The district court sentenced Mr. Perkins to life in prison on the first count

 (Hobbs Act robbery), after enhancing his sentence under the three-strikes provision in

 18 U.S.C. § 3559(c)(1). That provision mandates the imposition of a life sentence when

 a person is convicted in federal court of a serious violent felony and the person has two or

 more prior convictions for serious violent felonies. See § 3559(c)(1)(A)(i). The court

 sentenced Mr. Perkins to a 10-year sentence on the first § 924(c) count and a 25-year

 sentence on the second § 924(c) count. And it sentenced him to a 780-month sentence

 for the § 922(g)(1) count. The § 922(g)(1) conviction was subject to the

 enhanced-penalty provisions of the Armed Career Criminal Act (ACCA) in 18 U.S.C.

 § 924(e), and Mr. Perkins was also found to a be a career offender under § 4B1.1 of the

 Sentencing Guidelines.

        Mr. Perkins appealed, and we affirmed the judgment. United States v. Perkins,

 342 F. App’x 403, 412 (10th Cir. 2009). He then filed his first § 2255 motion, which the

 district court denied.

        After the Supreme Court issued its decision in Johnson v. United States, 576 U.S.

 591 (2015), Mr. Perkins filed another § 2255 motion, seeking relief based on Johnson.

 The district court determined the motion was an unauthorized second or successive

 § 2255 motion and transferred it to this court. We subsequently directed Mr. Perkins to

 supplement his motion for authorization to address the implications of the decisions in

 United States v. Davis, 139 S. Ct. 2319 (2019), and United States v. Bowen, 936 F.3d

 1091 (10th Cir. 2019).



                                              2
Appellate Case: 22-2043     Document: 010110749421         Date Filed: 10/05/2022       Page: 3



        We then granted authorization for Mr. Perkins to file a successive § 2255 motion

 to challenge his § 924(c) convictions and sentences and the enhancement of his sentence

 under the ACCA. He subsequently filed a successive § 2255 motion seeking to challenge

 his § 924(c) convictions and sentences and the ACCA sentencing enhancement, as well

 as his conviction for Hobbs Act robbery.

        He argued his Hobbs Act robbery and § 924(c) convictions were invalid under

 Davis because Hobbs Act robbery qualified as a predicate crime of violence only as that

 term is defined in § 924(c)(3)’s residual clause. In Davis, the Supreme Court held that

 the residual clause in § 924(c)(3)(B) is unconstitutionally vague. 139 S. Ct. at 2336. He

 also argued his sentence for his § 922(g)(1) conviction was invalid because he did not

 have three previous convictions that met the definition of a violent felony without the use

 of the residual clause in § 924(e). In Johnson, the Supreme Court held that the residual

 clause in § 924(e)(2)(B) is unconstitutionally vague. 576 U.S. at 606.

        The magistrate judge concluded: (1) the district court lacked jurisdiction to

 address the merits of the challenge to the Hobbs Act robbery conviction because the

 Tenth Circuit had not granted authorization to challenge that conviction; (2) the holding

 in Davis does not extend to the elements clause in § 924(c)(3)(A), and it is settled law in

 the Tenth Circuit that Hobbs Act robbery is categorically a crime of violence under the

 elements clause; and (3) Mr. Perkins has three or more prior convictions that meet the

 definition of violent felony without the use of the residual clause in § 924(e). The

 magistrate judge therefore recommended dismissing Mr. Perkins’s § 2255 motion with

 prejudice.

                                              3
Appellate Case: 22-2043      Document: 010110749421          Date Filed: 10/05/2022       Page: 4



        Mr. Perkins filed objections to the magistrate judge’s proposed findings and

 recommended dispositions. The district court overruled the objections, adopted the

 magistrate judge’s proposed findings and recommended dispositions, and dismissed the

 § 2255 motion with prejudice. Mr. Perkins now seeks a COA to appeal from that

 dismissal.

        II. Discussion

        A. Hobbs Act robbery claim

        To obtain a COA of the district court’s procedural ruling that it lacked jurisdiction

 to address Mr. Perkins’s challenge to his Hobbs Act robbery conviction, he must show

 both “that jurists of reason would find it debatable whether the petition states a valid

 claim of the denial of a constitutional right and that jurists of reason would find it

 debatable whether the district court was correct in its procedural ruling.” Slack v.

 McDaniel, 529 U.S. 473, 484 (2000). We need not address the constitutional question if

 we conclude that reasonable jurists would not debate the district court’s resolution of the

 procedural one. See id. at 485.

        Mr. Perkins argues the district court erred in ruling that this court “did not

 authorize the review of the Hobbs Act robbery conviction,” R., vol. 1 at 207. But he

 conceded in his successive § 2255 motion that our authorization order “did not address

 directly [his] challenge to the conviction and sentence on Count 1 [(Hobbs Act

 robbery)].” Id. at 148.

        We have explained that “under the plain language of §§ 2255(h) and 2244(b)(3),

 prisoners must first obtain circuit-court authorization before filing a second or successive

                                               4
Appellate Case: 22-2043      Document: 010110749421          Date Filed: 10/05/2022      Page: 5



 habeas claim in district court.” In re Cline, 531 F.3d 1249, 1252 (10th Cir. 2008)

 (per curiam). And we have further explained that “[a] district court does not have

 jurisdiction to address the merits of a second or successive § 2255 . . . claim until this

 court has granted the required authorization.” Id. at 1251.

        Our order granted Mr. Perkins “authorization to file a second or successive § 2255

 motion in district court limited to challenges to his § 924(c) convictions and sentence and

 to the enhancement of his sentence under the ACCA.” R., vol. 1 at 44 (emphasis added).

 We did not grant authorization for him to challenge his Hobbs Act robbery conviction.

 See id. Reasonable jurists would therefore not debate the district court’s procedural

 ruling that it lacked jurisdiction to consider the merits of Mr. Perkins’s unauthorized

 successive § 2255 claim challenging his Hobbs Act robbery conviction.

        B. Section 924(c) and ACCA claims

        When a district court has rejected § 2255 claims on the merits, the showing to

 obtain a COA “is straightforward: The petitioner must demonstrate that reasonable

 jurists would find the district court’s assessment of the constitutional claims debatable or

 wrong.” Slack, 529 U.S. at 484.

        In his COA application, Mr. Perkins argues that Hobbs Act robbery is not a crime

 of violence as defined in § 924(c)(3)(A). But he also “acknowledges authority from the

 Tenth Circuit that is contrary to his position with respect to the issue whether Hobbs Act

 robbery is a crime of violence under the elements clause in § 924(c)(3)(A).” COA Appl.

 at 24 (citing United States v. Melgar-Cabrera, 892 F.3d 1053, 1065 (10th Cir. 2018)).

 And he further “acknowledges Circuit authority precluding this panel from diverging

                                               5
Appellate Case: 22-2043     Document: 010110749421          Date Filed: 10/05/2022     Page: 6



 from the prior precedent of another panel of this Court ‘absent en banc reconsideration or

 a superseding contrary decision by the Supreme Court.’” Id. at 24-25 (quoting

 In re Smith, 10 F.3d 723, 724 (10th Cir. 1993)). At the conclusion of his argument, he

 states that he “raises this issue for purposes of preservation for en banc reconsideration

 and/or Supreme Court review.” Id. at 29.

        Binding Tenth Circuit precedent holds that Hobbs Act robbery is categorically a

 crime of violence under the elements clause in § 924(c)(3)(A), see Melgar-Cabrera,

 892 F.3d at 1060-61, 1060 n.4, 1065; United States v. Baker, ___F.4th___, No. 3062,

 2022 WL 4458434, at *5-8 (10th Cir. Sept. 26, 2022), and Mr. Perkins’s § 924(c)

 convictions were predicated on his Hobbs Act robbery conviction. Reasonable jurists

 could therefore not debate the district court’s conclusion that Mr. Perkins’s § 924(c)

 convictions remain valid after Davis.

        Finally, Mr. Perkins argues he has not been convicted of three or more violent

 felonies within the meaning of § 924(e). But he again acknowledges that there is

 contrary Tenth Circuit precedent on whether certain of his convictions satisfy the

 elements clause under the ACCA. See COA Appl. at 31 (citing United States v.

 Manzanares, 956 F.3d 1220, 1226 (10th Cir. 2020), cert. denied, 141 S. Ct. 1396 (2021)).

 And he again states he is raising this issue to preserve it for en banc consideration and/or

 Supreme Court review. Id.

        Because binding Tenth Circuit precedent holds that convictions for New Mexico

 armed robbery and New Mexico aggravated battery are violent felonies under the

 elements clause in § 924(e), see Manzanares, 956 F.3d at 1226, 1228, and Mr. Perkins’s

                                               6
Appellate Case: 22-2043    Document: 010110749421         Date Filed: 10/05/2022      Page: 7



 sentence was enhanced due to prior convictions for those same offenses, reasonable

 jurists would not debate the district court’s determination that his ACCA sentence

 enhancement remains valid after Johnson.

       III. Conclusion

       We deny a COA.


                                             Entered for the Court



                                             CHRISTOPHER M. WOLPERT, Clerk




                                             7